           Case 1:20-cv-00668-DAD-EPG Document 34 Filed 03/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10
     XAVIER NAILING,                            Case No. 1:20-cv-00668-DAD-EPG (PC)
11
                  Plaintiff,                    ORDER DIRECTING SERVICE OF
12                                              SUBPOENAS BY THE UNITED STATES
           v.                                   MARSHALS SERVICE WITHOUT
13                                              PREPAYMENT OF COSTS
     K. BIGONI, et al.,
14                                              ORDER DIRECTING CLERK TO ATTACH
                 Defendants.                    COPY OF SUBPOENAS TO THIS ORDER
15
16
17
18          The Court previously allowed Plaintiff to issue a subpoena to the District Attorney and

19   to the Public Defender. (ECF No. 32). Plaintiff has now completed and returned the

20   subpoenas and USM-285 forms. (ECF No. 33).

21          Accordingly, it is HEREBY ORDERED that:

22          1. The Clerk of Court shall forward the following documents to the United States

23              Marshals Service:

24              a. Two (2) completed and issued subpoenas duces tecum;

25              b. Two (2) completed USM-285 forms; and

26              c. Three (3) copies of this order, one to accompany each subpoena and one for the

27                 United States Marshals Service.

28          2. The Clerk of Court is directed to attach a copy of the completed subpoenas duces

                                                     1
          Case 1:20-cv-00668-DAD-EPG Document 34 Filed 03/02/21 Page 2 of 2



 1              tecum to this order.
 2        3. Within TWENTY (20) DAYS from the date of this order, the United States
 3              Marshals Service SHALL effect personal service of each subpoena, along with a
 4              copy of this order, upon the entity named in the subpoena pursuant to Rule 45 of the
 5              Federal Rules of Civil Procedure and 28 U.S.C. § 566(c).
 6        4. The United States Marshals Service is DIRECTED to retain a copy of the subpoenas
 7              in its file for future use.
 8        5. Within TEN (10) DAYS after personal service is effected, the United States
 9              Marshals Service SHALL file the returns of service.
10
     IT IS SO ORDERED.
11
12
       Dated:      March 1, 2021                             /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
